At the time the former opinion in this case was prepared no brief was on file for appellant. He now files a motion for rehearing in which it is insisted that his motion in arrest of *Page 132 
judgment should have been sustained for the alleged insufficiency of the information upon which the prosecution is based. It charged swindling by the giving and drawing of a check, with an allegation that appellant, who was the drawer of the check, had no funds in the bank to pay the same, and had no good reason to believe that the check would be paid, etc. We have examined the authorities cited by appellant and have been unable to see their application to the present case. We do not detect any vice in the information. It appears to sufficiently charge an offense.
The motion for rehearing in overruled.
Overruled.